DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 10/4/2019.  Currently claims 1-20 are pending and rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCarbo, Sr. et al. (US 5,829,108), hereafter “DeCarbo”.
DeCarbo discloses a portable machine for arterial embalming (figures 1-7), the embalming machine comprising: a tank assembly (1,2,3,4,5,6), including; a fluid tank defining a reservoir (1,2,3,4,5,6) of fluid for embalming a human cadaver body (C1,C2,C3,C4,C5,C6); and a syringe vessel assembly (20) supported on the fluid tank and extending into the reservoir of the fluid tank, wherein the syringe vessel assembly is a one-way fluid valve (as discussed in paragraphs describing 20 adapter), and wherein the syringe vessel assembly includes a fluid input and a fluid output (figures 1-2); and a control assembly associated with the tank assembly, the control assembly including: a fluid pressure gauge (40) fluidly connected to the fluid output of the syringe vessel assembly; a fluid injection tube (132) having a proximal end fluidly connected to the fluid pressure gauge and a distal end configured for injection into the human cadaver body; a motor (210) connected to a proximal end of a push rod, a distal end of the push rob being connected to the syringe vessel assembly, wherein activation of the motor drives the push rod to actuate the syringe vessel assembly to produce a one-way flow of fluid from the reservoir of the fluid tank to the fluid pressure gauge and to the fluid injection tube; and a motor speed controller connected to the motor, wherein actuation of the motor speed controller (microprocessor 300) varies a speed of the motor and varies a maximum fluid pressure measured by the fluid pressure gauge, wherein the fluid pressure gauge measures pressure filtration of fluid entering the human cadaver body (pressure sensing means of 300).
Concerning the “motor with push rod connected to the syringe vessel” Examiner is of the position that this would have been an obvious modification to the prior art DeCarbo to have the pump be a syringe type pump with a push rod to drive the fluid, as known to a PHOSITA.  As stated in DeCarbo para at column 8 lines 4-21, DeCarbo contemplates other type of variable speed pumps (210) such as rotary, gear, and an obvious know pump a push rod syringe drive pump.  Examiner is of the position that a PHOSITA would use this type of pump to provide an efficient and know alternative to a rotary pump to drive fluid from a chamber.
Concerning claim 2 and the syringe vessel assembly includes: an outer tubular sleeve having a distal end disposed within the reservoir of the fluid tank; a tubular syringe piston translatably disposed within the outer tubular sleeve, wherein a proximal end of the tubular syringe piston defines the fluid output and is fluidly connected to the fluid pressure gauge; and a seal interposed between an outer surface of the tubular syringe piston and an inner surface of the outer tubular sleeve (examiner is of the position that this is a description of a syringe type pump known to a person having ordinary skill in the art at the time of the invention.).
Concerning claims 3-5 and the outer tubular sleeve of the syringe vessel assembly includes an opening formed in a distal end thereof, wherein the distal end of the outer tubular sleeve is in close proximity to a bottom of the fluid tank; and the tubular syringe piston of the syringe vessel assembly includes an opening formed in a distal end thereof, and wherein the syringe vessel assembly includes a ball disposed within the tubular syringe piston, wherein the ball has a diameter that is larger than a diameter of the opening formed in the distal end of the tubular syringe piston (this is a known construction of a syringe pump and the ball a known one way valve construction).
Concerning claim 6-8 the control assembly includes: a crank shaft having a proximal end non-rotatably connected to a drive shaft of the motor; and a crank arm having a proximal end pivotably connected to a distal end of the crank shaft, wherein a distal end of the crank arm is pivotably connected to a proximal end of the push rod (see disclosures regarding the DeCarbo rotary pump 210 and known variable alternatives).
Concerning claim 9 and a rate of fluid flow is regulated by a speed of the motor which is adjusted by the motor speed controller, whereby the pressure filtration of fluid entering the human cadaver body is adjusted (see disclosure of the functions of 300 controller)
Concerning claim 10, and the method for arterial embalming, the method comprising: withdrawing an embalming fluid from a reservoir; communicating the withdrawn embalming fluid to a fluid pressure gauge; then communicating the withdrawn embalming fluid to a human cadaver body; monitoring a fluid pressure on the fluid pressure gauge which is indicative of a pressure filtration of embalming fluid entering the human cadaver body; and adjusting a rate of communication of the withdrawn embalming fluid to the human cadaver body to adjust the fluid pressure and the pressure filtration of embalming fluid entering the human cadaver body (see paragraphs at columns 2-3 discussing the use of the device as described in the rejection of claim 1 above).
Concerning claim 11 and wherein the rate of communication of the withdrawn embalming fluid to the human cadaver body is decreased when the pressure filtration of fluid entering the human cadaver body is greater than a maximum threshold pressure (note disclosures of DeCarbo regarding the “aspiration” function of the DeCarbo system and method – para columns 11-12).
Concerning claim 12 and the rate of communication of the withdrawn embalming fluid to the human cadaver body is increased when the pressure filtration of fluid entering the human cadaver body is less than a minimum threshold pressure (see para 11-12 discussing the pressurizing operation for aspiration functions).
Concerning claim 13 and the communicating of the withdrawn embalming fluid to the human cadaver body is accomplished using a motor (see para column 12 lines 32-60).
Concerning claim 14 and the adjusting of the rate of communication of the withdrawn embalming fluid to the human cadaver body includes varying a speed of the motor (see para column 11 lines 17-40).
Concerning claim 15 and the varying of the speed of the motor is accomplished using a motor speed controller (see controller 300).
Concerning claim 16 and the withdrawing of the embalming fluid from the reservoir is accomplished using a one-way pump assembly (see para column 12 lines 32-60).
Concerning claim 17 and a portable machine for arterial embalming, the embalming machine comprising: a tank assembly, including: a fluid tank (1,2,3,4,5,6) defining a reservoir of fluid for embalming a human cadaver body; and a syringe vessel assembly (20) supported on the fluid tank and extending into the reservoir of the fluid tank, wherein the syringe vessel assembly includes a fluid input and a fluid output; and a control assembly (300) associated with the tank assembly, the control assembly including: a fluid pressure gauge (processor and fluid pressure sensing means of 300 or 40) fluidly connected to the fluid output of the syringe vessel assembly; a fluid injection tube (132) having a proximal end fluidly connected to the fluid pressure gauge and a distal end configured for injection into the human cadaver body; a motor (210) connected to a proximal end of a push rod, a distal end of the push rob being connected to the syringe vessel assembly, wherein activation of the motor drives the push rod to actuate the syringe vessel assembly to produce a one-way flow of fluid from the reservoir of the fluid tank to the fluid pressure gauge and to the fluid injection tube; and a motor speed controller (processor of 300) connected to the motor, wherein actuation of the motor speed controller varies a speed of the motor and varies a maximum fluid pressure measured by the fluid pressure gauge, wherein the fluid pressure gauge measures pressure filtration of fluid entering the human cadaver body (see previously disclosed structures and functions as described in claim 1 rejection above and further see para 11-12 discussing the pressurizing operation for delivery and aspiration functions).
Concerning claim 18 and the syringe vessel assembly includes: an outer tubular sleeve having a distal end disposed within the reservoir of the fluid tank, wherein the outer tubular sleeve of the syringe vessel assembly includes an opening formed in a distal end thereof, wherein the distal end of the outer tubular sleeve is in close proximity to a bottom of the fluid tank; a tubular syringe piston translatably disposed within the outer tubular sleeve, wherein a proximal end of the tubular syringe piston defines the fluid output and is fluidly connected to the fluid pressure gauge, wherein the tubular syringe piston of the syringe vessel assembly includes an opening formed in a distal end thereof; a seal interposed between an outer surface of the tubular syringe piston and an inner surface of the outer tubular sleeve; and a ball disposed within the tubular syringe piston, wherein the ball has a diameter that is larger than a diameter of the opening formed in the distal end of the tubular syringe piston (this is a known construction of a syringe pump and the ball a known one way valve construction – see obvious modification of DeCarbo to substitute a known syringe rod pump type pump and one way valve as disclosed in DeCarbo).
Concerning claim 19 and the push rod of the control assembly is connected to the tubular syringe piston, wherein an axis of translation of the tubular syringe piston of the tank assembly and an axis of translation of the push rod of the control assembly are substantially parallel to one another (see disclosures regarding the DeCarbo rotary pump 210 and known variable alternatives).
Concerning claim 20 and a rate of fluid flow is regulated by a speed of the motor which is adjusted by the motor speed controller, whereby the pressure filtration of fluid entering the human cadaver body is adjusted (see disclosure of the functions of 300 controller).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783